COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00271-CV


SAMELIA AND HENRY KOOMSON                                           APPELLANTS
AND ALL OCCUPANTS OF 909
MEADOWDALE RD., ARLINGTON,
TEXAS 76017

                                         V.

FEDERAL NATIONAL MORTGAGE                                               APPELLEE
ASSOCIATION


                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On December 8, 2011, we notified appellants that their brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellants or any party desiring to continue this appeal filed with the court

      1
       See Tex. R. App. P. 47.4.
within ten days a response showing grounds for continuing the appeal. See Tex.

R. App. P. 42.3. We have not received any response.

      Because appellants' brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.



                                                    PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: January 12, 2012




                                     2